1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-8,11,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, line 4, the phrase “the alkali metal” is indefinite as it is vague whether the alkali metal is the same of cl. 1 or different; note that each vapor cell has its own alkali metal and the alkali metal in the additional vapor cell is not the same of the alkali metal of a vapor cell of cl. 1; perhaps applicant intends to say ---an additional alkali metal--- instead;
In claims 8,11, the phrase “distributed cooling/heating” is indefinite as it is unclear what a distributed cooling/heating is; it is not clearly defined;
In claim 22, the phrase “the magnetometer comprises a plurality of magnetometers” is indefinite as it is vague how one magnetometer of cl. 1 comprises a plurality of magnetometers; A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation a plurality of magnetometers, and the claim also recites a magnetometer which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,8-14,28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gobet et al. (2017/0331485) in view of Stern et al. (Pub: Nanoscale light-matter interactions in atomic cladding waveguides).
As to claim 1, Gobet discloses a sensor unit comprising a magnetometer (para 0044) comprising a vapor cell 1 comprising an input window and containing an alkali metal, and a light source e.g. 22 configured to output light that passes through the input window and into the vapor cell along a transit path. Gobet teaches the selective heating and cooling and creating a temperature gradient to relocate the alkali metal and to minimize the interference with the light (see paras 0007;0009;0042;0043-044). Gobet does not specifically disclose the temperature control circuit. Stern is cited to show this feature. Stern teaches to use a resistor heater to create the temperature gradient to relocate the alkali metal by creating the cold spots. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Gobet to use the resistor heater as taught by Stern to concentrate the alkali metal away from the light to prevent the interference of alkali metal with the light to enhance the sensitivity of the device.

    PNG
    media_image1.png
    466
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    823
    media_image2.png
    Greyscale



As to claim 2, Gobet in view of Stern discloses the sensor unit wherein the hot spots and cold spots within the vapor cell are easily created by the use of the heater.
As to claims 8-12, Gobet in view of Stern discloses the sensor unit as explained above that teaches to create a distributed cooling or heating in the vapor cell by creating cold spots and hot spots (see e.g. paras 0007;0009 in Gobet and see “Setup” on page 6 of Stern).
As to claim 13, Gobet in view of Stern discloses the sensor unit wherein the vapor cell further comprises an output window through which the light is configured to pass out of the vapor cell (see e.g. 24 in fig. 1 of Gobet).
As to claim 14, Gobet in view of Stern discloses the sensor unit wherein the vapor cell further comprises a reflecting element e.g. 18 located at an opposite end of the vapor cell than the input window, the mirror configured to reflect the light back towards and out of the input window (see fig. 2 in Gobet).
As to claims 28-29, Gobet in view of Stern discloses the sensor unit wherein the magnetometer further comprises a signal photodetector configured to detect the light after the light enters and exits the vapor cell. Both Gobet and Stern inherently detect the light output (e.g. 24 in fig. 1 in Gobet and section 2.3.1 in Stern) by the photodetector. It would be within the level of ordinary skill in the related art to use a photodetector before light entering the cell for calibration purposes by measuring input light intensity.

5.	Claims 15-17,20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gobet et al. (2017/0331485) in view of Stern et al. and Tierney et al. (Pub. Cognitive neuroscience using wearable magnetometer arrays; non-invasive assessment of language function).
As to claim 15, Gobet in view of Stern discloses the sensor unit as described above. The combination fails to show the use of the magnetic field compensating coils. Tierney teaches to use the magnetic field compensating coils to shield the magnetometer (see page 514; fig. 1). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Gobet and Stern to use the compensating magnetic field coils as taught by Tierney to shield the magnetometer to enhance the sensitivity of the device.
As to claims 16-17, Gobet in view of Stern and Tierney discloses the sensor as described above wherein the magnetic field generator comprises: a plurality of conductive windings comprising a first conductive winding arranged in a first plane, and a second conductive winding arranged in a second plane that is substantially parallel to the first plane; the plurality of conductive windings are configured to generate, when supplied with one or more drive currents, a first component of the compensation magnetic field, the first component of the compensation magnetic field configured to actively shield a magnetic field sensing region from the ambient background magnetic fields along a first axis that is substantially orthogonal to the first plane and the second plane; and the magnetometer is located within the magnetic field sensing region (see e.g. section 2.3.3 and fig. 1 in Tierney).
As to claim 20, the combination device of Gobet in view of Stern and Tierney discloses the sensor unit wherein the temperature is monitored and adjusted and the nulling coils are connected to the controller/computer thus a controller is inherently communicatively coupled to the magnetometer and the magnetic field generator through the interface (see section 2.3.3 in Tierney).
As to claim 21, Gobet in view of Stern and Tierney discloses the sensor unit as described above. The provision of using the twisted pair cable or a coaxial cable interface would be within the level of ordinary skill in the related art for its use as they are known in the art to provide high immunity to noise (see e.g. para 0116 in US 20090066535).
As to claim 22, Gobet in view of Stern and Tierney discloses the sensor unit wherein the magnetometer comprises a plurality of magnetometers; and the controller is a single controller configured to generate a single clock signal; and use the single clock signal to interface with the magnetometers and the magnetic field generator (see e.g. fig. 1; Element acquisition computer; pages 514-515 in Tierney).
As to claim 23, Gobet in view of Stern and Tierney discloses the sensor unit wherein the controller is remote from the wearable sensor unit (see e.g. fig. 1; Element acquisition computer; pages 514-515 in Tierney).
As to claim 24 Gobet in view of Stern and Tierney discloses the sensor unit wherein the controller is implemented by a computing device not configured to be worn by a user (see e.g. fig. 1; Element acquisition computer; pages 514-515 in Tierney).
As to claim 25, Gobet in view of Stern and Tierney discloses the sensor unit as described above except the controller is included in a wearable device configured to be worn by a user and separate from the wearable sensor unit. It would have been obvious to one having ordinary skill in the related art to have the controller in a wearable device and separate from the sensor unit as it is just a choice of placement of the computer device. The computing device can be placed anywhere it would provide the same function.
As to claim 26, Gobet in view of Stern and Tierney discloses the sensor unit wherein the controller is housed within a single housing (see e.g. fig. 1; Element acquisition computer; pages 514-515 in Tierney).
As to claim 27, Gobet in view of Stern and Tierney discloses the sensor unit wherein the controller is included within the wearable sensor unit (see e.g. fig. 1; Element acquisition computer; pages 514-515 in Tierney).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 3-7,18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Parsa et al. (2015/0372686) and Namajima et al. (2015/0270843) disclose a magnetometer with a heating element and a temperature sensor.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858